Citation Nr: 1235983	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to a compensable rating for entrapment of the left lateral femoral cutaneous nerve of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974 and from May 1975 to May 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

In September 2011, records from the VA Medical Center (VAMC) in Saginaw, Michigan, were received.  In an April 2009 clinical note, the Veteran stated that his service-connected right ear hearing loss had increased in severity.  The Board finds that the Veteran's April 2009 statement raises a claim for an increased rating for right ear hearing loss.  As no action has been taken on that claim, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO denied service connection for hemorrhoids.

2.  Evidence received since the September 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hemorrhoids, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has hemorrhoids that are as likely as not related to his active duty.

4.  The service-connected entrapment of the left lateral femoral cutaneous nerve of the left thigh is manifested by no worse than a mild neuralgia of the left lateral femoral cutaneous nerve.

CONCLUSIONS OF LAW

1.  The September 1995 rating action that denied service connection for hemorrhoids is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  Evidence received subsequent to the September 1995 rating decision is new and material, and the claim for service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, his hemorrhoids were incurred in his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The criteria for a compensable rating for the service-connected entrapment of the left lateral femoral cutaneous nerve of the left thigh have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8729 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hemorrhoids, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the rating claim on appeal, the Board notes that, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service connected conditions in general, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Here, letters dated in May 2005 and December 2006 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his service-connected left thigh disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The December 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  [The timing defect of the December 2006 was cured by the AOJ's subsequent readjudication of the Veteran's increased rating claim and issuance of a supplemental statement of the case in November 2011.]  

In addition, the Board finds that VA satisfied its duty to assist the Veteran with respect to his increased rating claim.  Specifically, the AOJ obtained the Veteran's service treatment records (STRs) and post-service medical records, and secured examinations in furtherance of his claim.  In its August 2010 remand, the Board directed that the AOJ obtain all available records of treatment for the Veteran's left thigh disability from the Saginaw VAMC since his May 1995 separation from service.  The AOJ was directed to document all efforts to obtain the identified records.  If any records were unavailable or could not be obtained, the AOJ was to issue a formal finding on the unavailability of the records, detailing its efforts to locate them and providing the Veteran with a copy of the memorandum.

The Saginaw VAMC provided pertinent records dating from 2004 to 2011 in its initial response to the AOJ's query.  The AOJ sent a follow-up request in September 2011, asking that all available outpatient treatment records dating from 1995 to 2003 be provided, and further requesting a written notification if any records were unavailable.  In October 2011, the Saginaw VAMC provided copies of records dating from 1999 to 2003, which consist entirely of outside treatment records submitted to the VAMC by the Veteran.  No records directly generated by the Saginaw VAMC were among them, and the October 2011 cover letter did not indicate whether such records were unavailable or did not exist.  In November 2011, the AOJ issued a formal finding as to the unavailability of the Veteran's records, indicating that the Saginaw VAMC had stated in its cover letter that "any and all records were provided."  However, the Board observes that the VAMC made no such statement in its cover letter.  The reference to "any and all records" was contained in a copy of the Veteran's September 2005 written authorization to release records from a private physician to the VAMC.  The Board thus finds that there was not substantial compliance with its August 2010 remand order to obtain all records of the Veteran's treatment at the Saginaw VAMC since May 1995.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, the Board finds that the flawed records request constitutes harmless error.  The Veteran filed his claim for a compensable rating for the service-connected left thigh disability in April 2005.  Thus, the pertinent appeal period commenced in April 2004, one year prior to the filing of the Veteran's claim.  See 38 U.S.C.A.      § 5110(b)(1) & 38 C.F.R. § 3.400(b)(2)(i).  Records from the Saginaw VAMC dated 2004 to 2011 have been received.  Only records dating prior to 2004, which is outside the pertinent appeal period, are outstanding.  As a result, the Board finds that no useful purpose would be served in remanding this matter to obtain the identified records.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Pertinent VA examinations were obtained in July 2005 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they are based upon review of the evidence of record and a physical examination of the Veteran.  They also provided medical information necessary to apply the appropriate rating criteria.  The Board is therefore satisfied that there was substantial compliance with its August 2010 order to obtain an appropriate VA examination of the Veteran's left thigh disability.  See Dyment, supra; Stegall, supra.  VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the increased (compensable) rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his increased (compensable) rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, supra.  

II.  Claim to Reopen-Hemorrhoids

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Here, service connection for hemorrhoids was denied by rating decision dated in September 1995, on the grounds that there were no permanent residuals or chronic disability resulting from the episodes of hemorrhoids documented in the STRs.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  Thus, this service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

In reaching the conclusion that the September 1995 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new and material evidence pertinent to the issue was received between the September 1995 rating decision and the claim currently on appeal.  The September 1995 rating decision is thus final.  

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran filed his claim to reopen in April 2005.  During a July 2005 VA examination, the Veteran reported intermittent episodes of hemorrhoids both during and after service, although hemorrhoids were not noted on examination.  Since the Veteran was last examined, VA clinical notes and private treatment records have been received which document several post-service episodes of hemorrhoids.  In addition, the Veteran is competent to report experiencing symptoms of hemorrhoids.  See Shade, supra.  His reports are supported by the post-service medical evidence of record showing treatment for hemorrhoids.  

The Board has reviewed the record, including the Veteran's assertions that he has experienced hemorrhoid symptoms since service, and finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The newly received evidence reflects a current diagnosis of hemorrhoids, and the Board finds the Veteran competent and credible with respect to his assertions of continuity of symptomatology.  This evidence relates to unestablished facts necessary to substantiate the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for hemorrhoids.  The appeal is granted to this extent.  

III.  Service Connection for Hemorrhoids

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Post-service clinical notes reflect diagnoses of hemorrhoids.  The Veteran asserts that his current hemorrhoids are traceable to his active service, because he was treated for hemorrhoids on several occasions during both of his periods of active service, and has continued to have episodes of hemorrhoids since his retirement from service in May 1995.  
As noted above, the Veteran had two periods of active service.  An August 1970  entrance examination is negative for the presence of hemorrhoids.  The STRs from that period of service do not reflect treatment for hemorrhoids; however, hemorrhoids were noted on discharge from active duty in November 1974.

In January 1975, the Veteran re-enlisted.  Hemorrhoids were not noted on his entrance examination; however, a November 1975 STR notes the presence of "mild" hemorrhoids.  A "7 year history" of hemorrhoids was noted on an STR dated in January 1979.   The Veteran underwent a hemorrhoidectomy in May 1979; however, he continued to experience intermittent episodes of hemorrhoids until his retirement from service in May 1995.  

The Veteran underwent a VA general medical examination in July 1995, when he reported a lengthy history of hemorrhoids during service.  Hemorrhoids were not noted on examination, although the Veteran reported occasional rectal bleeding.  

A February 2004 clinical note from a private physician notes the presence of hemorrhoids.  Hemorrhoids were also noted during a VA clinical evaluation in April 2005 and on colonoscopy in May 2005.  

On VA examination in July 2005, the Veteran reported a history of hemorrhoidectomy in 1979, while in active service.  His symptoms abated for a few years, and then returned.  He had observed blood in his stools once every 2 to 3 months since the 1980s, and rectal bleeding almost daily.  No hemorrhoids were noted on physical examination.  

A "small external hemorrhoid, not thrombosed" was observed in April 2006.  The physician noted that "it appears that [hemorrhoids are] not service connected" but did not provide any support for this statement.  The Veteran underwent a hemorrhoidectomy in September 2007.  His hemorrhoids recurred in April 2009.  

As this discussion illustrates, hemorrhoids were first observed in November 1974, during the Veteran's first period of active service, and on several occasions during his second period of service.  Although hemorrhoids were not documented in the post-service clinical notes until February 2004, the Veteran asserts that he has had a continuity of hemorrhoid symptomatology since his discharge from active service.  The Veteran is competent to describe symptoms of hemorrhoids, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements as to the onset and frequency of his symptoms suggest a continuity of symptomatology of hemorrhoids since service, which he is also competent to report.  See Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding hemorrhoids and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, supra; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay evidence may demonstrate a relationship between a present disability and the continuity of symptomatology where the disability concerned is capable of lay observation.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) ("[M]edical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent").  There is nothing in the record which contradicts the Veteran's assertions as to a continuity of symptomatology.  

Accordingly, the Board finds that the evidence supports findings that hemorrhoids had their onset during the Veteran's active service and that a continuity of symptomatology has existed since the Veteran's service.  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that he has hemorrhoids that were incurred in service.  Service connection for hemorrhoids is, therefore, granted.  38 U.S.C.A §5107 (West 2002).  

IV.  Increased Rating-Left Thigh

The Veteran contends that he is entitled to a compensable rating for the service-connected entrapment of the left lateral femoral cutaneous nerve of his left thigh due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the VA treatment records and examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran has been diagnosed with entrapment of the left lateral femoral cutaneous nerve of his left thigh.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.119, DC 8729.  Under this DC, a disability rating of zero percent is assignable for paralysis which is mild to moderate, and a disability rating of 10 percent is assignable for paralysis which is severe to complete in degree.  38 C.F.R. § 4.124a, DC 8729.  This diagnostic code addresses the criteria for evaluating neuralgia of the external cutaneous nerve of the thigh.  These criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8529, 8629, 8729 (2011).

Here, the Veteran filed a claim for a compensable rating for the service-connected entrapment of his left lateral femoral cutaneous nerve in April 2005, asserting that the symptomatology associated with this disorder had increased in severity.  Specifically, the Veteran contended that he had pain "radiating into [his] left hip."  

The Veteran underwent a VA neurological disorders examination in July 2005.  He reported paresthesias and burning sensations over the lateral aspect of the left thigh since his service in Operation Desert Storm.  These symptoms were worsened upon standing for more than one hour.  His activities of daily living were not restricted, and there was no atrophy of the muscles of the thigh.  On physical examination, sensation was diminished over the lateral aspect of the left thigh.  However, a motor examination was normal, and there were no other focal neurological signs.  

In August 2006, the Veteran reported "tingling" in his left foot, with worsening of his symptoms upon prolonged standing.  

In December 2006, the Veteran's representative conceded that the symptoms associated with the service-connected left thigh disability were "mild."  However, it was noted that "a compensable evaluation is almost always granted for manifestations of neuropathy in cases of diabetes mellitus."  The Board notes, however, that the Veteran has not been diagnosed with diabetes mellitus.  

A VA clinical note dated in June 2008 reflects a report of numbness in the left foot for the "last few months."  The Veteran was transferred to the appointment line to schedule an appointment, but there are no further references to the service-connected entrapment of the Veteran's left lateral femoral cutaneous nerve in the clinical notes.  

The Veteran underwent a VA peripheral nerves examination in September 2010.  The claims folder was reviewed "in a page by page fashion."  The Veteran reported a "burning sensation in his left thigh in 1990."  However, the "symptoms have improved in the last 31/2 years."  The Veteran "occasionally feels a [twinge] in his left thigh."  He was not taking medication for his symptoms.  He had no balance or coordination difficulty, mobility problems, or other symptoms.  Physical examination showed reflexes were within normal limits.  A sensory examination showed decreased pinprick and light touch sensation in the area of the left lateral femoral cutaneous nerve.   A motor examination was within normal limits.  There was normal muscle tone and strength.  The Veteran's gait was normal.  There were no muscle spasms or fasciculations.  The diagnosis was "mild" decreased sensation in the area of the left lateral femoral cutaneous nerve, "with no residual functional deficit."  The examiner also noted no paralysis or neuritis.  Neuralgia was present but was said to be "improved, with no residual functional deficit."  The examiner went on to note that the Veteran reported no burning sensations in his left thigh for the past 3 years.

The manifestations of the Veteran's service-connected left thigh disorder include references to hip pain and numbness in the left foot, which were worsened upon prolonged standing.  However, VA examinations conducted in July 2005 and September 2010 reflect an essentially normal left lower extremity, with the exception of mildly decreased sensation in the left lateral thigh.  There were no reports of numbness or pain in the hip or foot.  The Veteran reported symptoms related to his service-connected left thigh disability to VA clinicians in June 2008, but has not undergone a clinical evaluation separate from the two VA examinations of record.  The decreased sensation in the Veteran's left thigh has resulted in no discernable functional impairment.  

Based on the evidence of record, the Board finds that a compensable rating for entrapment of the left lateral femoral cutaneous nerve of the left thigh is not warranted.  The VA clinical notes and examinations of record describe no more than a mild degree of sensory impairment in the left lateral thigh.  Under DC 8729, a noncompensable evaluation is warranted for mild to moderate symptoms due to neuralgia.  38 C.F.R. § 4.124a, DC 8729 (2011).  There is no evidence of severe or complete paralysis of the left lateral cutaneous femoral nerve which would warrant a compensable rating under 38 C.F.R. § 4.124a, DC 8529 (2011).  Also, there are no other symptoms of this service-connected left thigh disability which would warrant an increased rating under any other diagnostic code.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the service-connected entrapment of the Veteran's left lateral femoral cutaneous nerve warrants a compensable rating.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's service-connected left thigh disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  In fact, during his September 2010 examination, the Veteran reported a history of post-service employment in industrial maintenance and private security.  The evidence does not indicate that the schedular criteria do not compensate for average impairments in earning capacity resulting from this service-connected disability.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Furthermore, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of the service-connected entrapment of the left lateral femoral cutaneous nerve of his left thigh.  In fact, during his most recent VA examination, he indicated that he was employed on a full-time basis.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) & Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

New and material evidence having been received, the claim for service connection for hemorrhoids is reopened, and, to this extent, the appeal is granted.  

Entitlement to service connection for hemorrhoids is granted.  

Entitlement to a compensable rating for entrapment of the left lateral femoral cutaneous nerve of the left thigh is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


